DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 3rd, 2021 has been entered. Claims 1 – 19 are pending in the application. 

Drawings
The drawings filed on September 4th, 2018 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, filed February 3rd, 2021, with respect to amended claim 4 have been fully considered and are persuasive.  The rejection of claim 4 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (JPS 58131039, using the English translation of record) in view of Muratani (US 2011/0259572).
Regarding claim 1, Maeda discloses a method for manufacturing a decorative molding (Para. 1), comprising: placing a transfer sheet (film, ref. #3) onto a first half-mold (cavity, ref. #1), the sheet including a transfer layer that has a transfer area to be transferred onto an injection molded product (printing pattern – Para. 4) and a non-transfer area (base layer –- Para. 6) that is not to be transferred onto the injection molded product; transferring the transfer layer 
Yet in a similar field of endeavor, Muratani discloses a process for producing a molded product through injection molding (Abstract). This process includes a pair of half molds (ref. #61, #71) comprising engraved mold surfaces (ref. #63, ref. #73) configured to form a surface of the injection molded product (Para. 32; Fig. 3). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second half mold taught by Maeda to include an engraved surface to form a surface of the injection mold product. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 2, Maeda in view of Muratani teaches the invention disclosed in claim 1, as described above. Furthermore, Maeda teaches forming an opening in the injection molded product (Fig. 3, Para. 7) through performing the injection molding when the first half-mold and the second half-mold are clamped, by causing a first area in a first half-molded surface of the first half-mold to make close contact with a second area in a second half-molded surface of the second half mold with the transfer sheet sandwiched between the areas (Para. 8, Fig. 2A); and releasing the first half-mold and the second half-mold from each other includes causing the knockout pin 
Regarding claim 3, Maeda in view of Muratani teaches the invention disclosed in claim 1, as described above. Furthermore, Maeda teaches the knock-out pin including a plurality of first knockout pins (ref. #6, Fig. 1A) and the opening in the injection molded product (Fig. 3, Para. 7) is formed through performing the injection molding when the first half-mold and the second half-mold are clamped, by causing a first area in a first half-molded surface of the first half-mold to make close contact with a second area in a second half-molded surface of the second half mold with the transfer sheet sandwiched between the areas (Para. 8, Fig. 2A); and releasing the first half-mold and the second half-mold from each other includes causing the knockout pins to advance from the second area when the first half mold and the second half-mold are released from each other (Para. 7), and pushing the non-transfer area of the transfer sheet that corresponds to the opening against the first half-mold using the knockout pins (Para. 8).

Allowable Subject Matter
 Claims 4 – 16 and 19 are allowed. Claims 17 – 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art as a whole fails to teach the limitations of claims 4, 17, 18 and 19, specifically failing to teach the second half mold with an insert for forming an opening and the insert coming into close contact with the first half molding surface, as described in the instant claims. Furthermore, in view of the prior art, these features along with the other limitations listed in the independent claims would not have been obvious to one of ordinary skill in the art at the time of the invention. Claims 5 – 16 are allowed . Claims 17 – 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                            

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743